                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00147-RJC-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 GLENDA TAYLOR-SANDERS                      )
                                            )

         THIS MATTER is before the Court upon motion of the defendant for a new

sentencing hearing pursuant to Federal Rule of Criminal Procedure 35(a) in order

to allow her to accept responsibility for her offense. (Doc. No. 73).

         Prior to sentencing, the defendant unsuccessfully sought to withdraw her

guilty plea three times, claiming, among other things, she did not act with an intent

to defraud. (Doc. Nos. 43, 53, 60). During the sentencing hearing when she would

not stipulate to a factual basis for her plea, the government presented evidence of

her guilt that the Court found credible and consistent with the factual basis the

defendant had previously entered. The defendant testified extensively about

numerous documents submitted by the government and introduced by her,

attempting to show her conduct was not fraudulent. The Court found that her

testimony was not credible and that she had not accepted responsibility.

         The defendant now claims she “was delirious and delusional at my

sentencing hearing, resulting in no memory of what transpired, due to sleep

deprivation and voluntary intoxication” such that she did not express acceptance of

responsibility as she intended. (Doc. No. 73-1: Declaration at 1-2). Although the




         Case 3:19-cr-00147-RJC-DCK Document 76 Filed 11/10/20 Page 1 of 2
Court was not persuaded by her explanation of her conduct, there was no indication

during the hearing that the defendant was intoxicated or otherwise unable to

understand and participate competently in the hearing. She responsively answered

questions from the Court, her lawyer, and the government, and testified on a wide

range of details relating to a series of loans and insurance contracts at issue in her

wire fraud conviction. During her allocution she recounted the circumstances

surrounding her guilty plea, asserted her good character and professional

reputation, and asked for the Court’s mercy in this first instance of being accused of

such conduct.

      Just as the Court previously found that the defendant’s claim that her plea

was not knowing and voluntary was not credible, (Doc. No. 51: Order at 8), and that

her testimony at the sentencing hearing was not credible, the Court finds the

defendant’s statements in the Declaration about being delusional and intoxicated

during the hearing not credible. Accordingly, the defendant has not established

“clear error” for correcting the sentence under Rule 35(a).

      IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.


                                        Signed: November 10, 2020




                                           2

      Case 3:19-cr-00147-RJC-DCK Document 76 Filed 11/10/20 Page 2 of 2
